Citation Nr: 1626805	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  12-08 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for granulomatous disease of the lungs (claimed as "skin" and "back" disorders).  

2.  What rating is warranted for sleep apnea with reactive airway disease from October 16, 2009?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2016, a travel board hearing was held before the undersigned Veterans Law Judge.  At that time, the record was held open for 60 days.  The Veteran subsequently submitted additional evidence with a waiver of RO jurisdiction.  

In May 2016, the Veteran requested the return of eight CD diskettes containing private medical records.  This is a paperless appeal and the Board is not in possession of the diskettes.  A June 2016 letter from the Records Management Center acknowledges the receipt of the Privacy Act request.  The Veteran is not prejudiced by the Board considering the claim at this time as the information he is seeking is information that he himself previously submitted.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of what evaluation is warranted for sleep apnea with reactive airway disease from October 16, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's lungs and chest were reported as normal at enlistment and he is entitled to the presumption of soundness.  

2.  Manifestations of old granulomatous disease were first shown on chest x-rays during service and these manifestations continue to date.  


CONCLUSION OF LAW

Granulomatous disease of the lungs was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duty to notify and to assist is not required.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

In August 2010, the RO denied entitlement to service connection for a "back tumor."  The Veteran disagreed with the decision and perfected this appeal.  In reviewing the record, there appears to have been confusion as to the issue actually on appeal.  Regardless of its description, the Veteran has consistently described the issue as there being something wrong with his chest and the Board accepts jurisdiction of the issue as listed above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); February 2016 hearing testimony.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

At the February 2016 hearing, the Veteran testified that during service he complained of chest tightness after physical training.  He reported that he did not have the claimed condition before service.  

Service treatment records show that on enlistment examination in September 1990, the Veteran's lungs and chest were reported as normal on clinical evaluation.  The results of any chest x-ray studies are not available.  In October and November 1994, the Veteran was seen with complaints of tightness in his chest and difficulty breathing when physically active.  X-rays showed a positive right paratracheal and azygous lymphadenopathy and further workup was recommended.  A January 1995 chest x-ray included an impression of heavily calcific azygous lymph node which is most likely secondary to old granulomatous disease; there was no evidence of sarcoidosis.  A January 1995 note includes an impression of old granulomatous disease - probable histo.  A February 1995 note includes an impression of old granulomatous disease benign.  On separation examination in July 1995, the Veteran's lungs and chest were reported as normal.  There is no indication that a chest x-ray was conducted.  

A February 1996 VA chest x-ray showed a calcified right paratracheal node.  A June 2002 x-ray showed calcified right paratracheal nodes compatible with old granulomatous disease.  No active disease was identified in the chest.  An October 2002 private medical record includes an assessment of history of old granulomatous disease stable.  

A September 2007 VA chest x-ray was reported as normal.  A March 2010 private chest x-ray showed no active disease.  The Veteran was seen by a private physician in November 2011 to discuss old granulomatous disease.  Assessment was granulomatous disease chronic.  A December 2011 private consult includes an assessment of pulmonary granulomatosis.  A subsequent note, also dated in December 2011, indicates that labs were normal so the granulomatous was non-specific and there was no need for further evaluation unless he had symptoms.  

A March 2014 private record notes that computed tomography (CT) scan showed a 2.5 cm density with course calcifications which may be due to a prior granulomatous process.  A June 2014 chest x-ray showed no evidence of active disease.  

As noted, service records include an assessment of old granulomatous disease.  This disorder, however, was not noted on the Veteran's enlistment examination and he is presumed sound.  See 38 C.F.R. § 3.304(b).  

On review, granulomatous disease was not active during service and is not shown to be active at this time.  Notwithstanding, manifestations of old granulomatous disease were first noted during service and continue to date.  Resolving reasonable doubt in the Veteran's favor, service connection is established for granulomatous disease of the lungs.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for granulomatous disease of the lungs is granted.  


REMAND

In March 2012, VA granted service connection for sleep apnea and assigned a 20 percent rating from October 16, 2009.  The Veteran disagreed with the assigned rating.  In a November 2012 rating decision, the RO determined there was clear and unmistakable error in the prior decision and the evaluation for sleep apnea was combined with the evaluation for reactive airway disease with a single 50 percent rating being assigned from October 16, 2009.  The RO considered this a complete grant of the appeal issue.  

The above decision does not represent the maximum rating available pursuant to the rating schedule.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Veteran's notice of disagreement remains pending and a remand is necessary so that a statement of the case can be furnished.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO is directed to issue a statement of the case addressing what evaluation is warranted for sleep apnea with reactive airway disease from October 16, 2009?  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2014).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


